Citation Nr: 0515928	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  02-09 352	)	DATE
	)


On appeal from the
 Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain and degenerative disc disease with 
degenerative changes at L4-L5 and L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for the low back disability.  The veteran 
perfected an appeal of that decision.

The veteran's appeal was previously before the Board in April 
2004, at which time the Board decided issues no longer in 
appellate status and remanded the issue of an increased 
rating for the low back disability for additional 
development.  With completion of that development the rating 
for the low back disability was increased from 10 to 
20 percent, and separate grants of service connection for 
radiculopathy in the right and left lower extremities, each 
rated as 10 percent disabling, were established.


FINDING OF FACT

On May 24, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he is satisfied with the rating assigned for his low 
back disability and is withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his authorized representative.  38 
C.F.R. § 20.204 (2004).  The veteran has withdrawn this 
appeal and, hence, there remains no allegation of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


